                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

STRECK, INC., A Nebraska
Corporation;
                                                          8:17CV494
                   Plaintiff,

       vs.                                                 ORDER

CAROL RYAN

                   Defendant,

and

STEVEN RYAN and BARRY UPHOFF,
              Defendants/Counter
              Claimants.




      IT IS ORDERED that the motion to withdraw filed by Tannaz
Kouhpainezhad, as counsel of record for Defendant Carol Ryan, and
Defendants/Counter-Claimants Steven Ryan and Barry Uphoff, (Filing No. 107), is
granted. Ms. Kouhpainezhad shall no longer receive electronic notice in this case.

      Dated this 11th day of December, 2019.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
